UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-4943


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

REGGIE LEE WIMBUSH,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Max O. Cogburn, Jr.,
District Judge. (3:11-cr-00267-MOC-1)


Submitted:   May 14, 2013                     Decided:   May 30, 2013


Before DAVIS, WYNN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Henderson Hill, Executive Director, FEDERAL DEFENDERS OF WESTERN
NORTH CAROLINA, INC., Ann L. Hester, Assistant Federal Defender,
Charlotte, North Carolina, for Appellant.      Anne M. Tompkins,
United States Attorney, Melissa L. Rikard, Assistant United
States Attorney, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                 Reggie       Lee    Wimbush        appeals       the     district       court’s

judgment imposing a 57-month sentence following his guilty plea

to one count of wire fraud, in violation of 18 U.S.C.A. § 1343

(West Supp. 2013); one count of mail fraud, in violation of 18

U.S.C.A. § 1341 (West Supp. 2013); one count of theft of public

money, in violation of 18 U.S.C. § 641 (2006); one count of

identity         fraud,       in     violation       of      18    U.S.C.        § 1028(a)(7),

(b)(1)(D) (2006); and one count of aggravated identity theft, in

violation        of     18    U.S.C.    § 1028A(a)(1),            (b)    (2006).         Wimbush

argues that his sentence is procedurally unreasonable because

the district court failed to address specific mitigating factors

raised by counsel at the sentencing hearing. *                           We affirm.

                 We review Wimbush’s sentence for reasonableness under

an abuse of discretion standard.                          Gall v. United States, 552

U.S.       38,    46,        51    (2007).       The       court        first    reviews      for

“significant           procedural       error,”       which       includes       “failing      to

consider         the    § 3553(a)      factors”        and    “failing          to    adequately

explain      the       chosen      sentence.”        Id.     at    51.      To       avoid   these


       *
       Wimbush preserved this claim by “drawing arguments from
§ 3553 for a sentence different than the one ultimately
imposed.”   United States v. Lynn, 592 F.3d 572, 578 (4th Cir.
2010).




                                                2
procedural      errors,        the      district           court         must        make      an

“individualized      assessment”        in       which    it     applies       the    relevant

§ 3553(a) factors to the specific facts of the defendant’s case.

United   States     v.   Carter,       564   F.3d        325,    328     (4th    Cir.       2009)

(emphasis omitted).           An extensive explanation of the sentence is

not required as long as the appellate court is satisfied “‘that

the district court has considered the parties’ arguments and has

a reasoned basis for exercising its own legal decisionmaking

authority.’”      United States v. Boulware, 604 F.3d 832, 837 (4th

Cir. 2010) (quoting Rita v. United States, 551 U.S. 338, 356

(2007)) (brackets omitted).

            Contrary     to     Wimbush’s         arguments,        we    find       that     the

district    court    clearly         considered      the        § 3553(a)       factors       and

arguments in mitigation and adequately explained the sentence.

See United States v. Montes-Pineda, 445 F.3d 375, 380 (4th Cir.

2006)    (stating    that      district      court        must    only        provide       “some

indication”     that     it    “considered         the     potentially           meritorious

arguments     raised     by     both    parties          about     sentencing”).              We

therefore     conclude        that     Wimbush’s         sentence        is     procedurally

reasonable.

            Accordingly, we affirm the district court’s judgment.

We   dispense   with     oral    argument         because        the     facts    and       legal




                                             3
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                                AFFIRMED




                                   4